 1   COLT B. DODRILL, ESQ.
     Nevada Bar No. 9000
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     cbdodrill@wolfewyman.com
 5
     Attorney for Plaintiff/Counter-Defendant
 6   PNC BANK, NATIONAL ASSOCIATION
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10
     PNC BANK, NATIONAL ASSOCIATION, a                         CASE NO.: 2:15-cv-01164-KJD-VCF
11
     National Banking Association,
12                                                             AMENDED STIPULATION AND
                    Plaintiff,                                 [PROPOSED] ORDER FOR RELESE OF
13     v.                                                      DEED OF TRUST AND DISMISSAL
                                                               WITH PREJUDICE
14   MAO AND ZHANG LV LLC; DOES 1 through
     10, inclusive; ROES Business Entities 1 through
15
     10, inclusive; and all others who claim interest in
16   the subject property located at 210 E. Flamingo
     Road, #417, Las Vegas, NV 89169,
17
                    Defendants.
18
     MAO AND ZHANG LV LLC,
19

20                  Counterclaimant,

21     v.

22   RODICA SCHILERU; PNC BANK,
     NATIONAL ASSOCIATION; MORTGAGE
23
     ELECTRONIC REGISTRATION
24   SYSTEMS, INC.; DOES 1 through 10,
     inclusive; and ROE CORPORATIONS 1
25   through 10, inclusive,
26                  Counter-Defendants.
27   MAO AND ZHANG LV LLC,
28
                    Third Party Plaintiff,
                                                           1
     3197664.1
 1
       v.
 2

 3   RODICA SCHILERU; MORTGAGE
     ELECTRONIC REGISTRATION
 4   SYSTEMS, INC.; DOES 1 through 10,
     inclusive; and ROE CORPORATIONS 1
 5   through 10, inclusive,
 6                      Third-Party Defendants.
 7

 8         STIPULATION AND ORDER FOR RELESE OF DEED OF TRUST AND DISMISSAL
 9                                                WITH PREJUDICE
10               The parties, by and through their respective counsel of record, hereby stipulate as follows:
11               That the Deed of Trust recorded on February 17, 2006 in the Official Records of the Clark
12   County, Nevada Recorder as Instrument Number 20060217-0004098 be released, discharged, and
13   extinguished.
14               That PNC BANK, NATIONAL ASSOCIATION, a National Banking Association has no
15   present right, title, or interest in the real property commonly known as 210 E. Flamingo Road, #417,
16   Las Vegas, NV 89169 and bearing Clark County Assessor’s Parcel Number 162-16-810-127.
17               That the claims and counterclaims between PNC BANK, NATIONAL ASSOCIATION and
18   MAO AND ZHANG LV LLC shall be DISMISSED WITH PREJUDICE, each party to bear its own
19   costs and attorney’s fees. This stipulation shall not disturb the claims brought by MAO AND
20   ZHANG LV LLC against any other party.
21               The Lis Pendens recorded in the Official Records of the Clark County Recorder on June 19,
22   2015 as Instrument Number 20150721-0002033 be expunged.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                            2
     3197664.1
 1               That a copy of this Order may be recorded in the Official Records of the Clark County,
 2   Nevada Recorder.
 3               IT IS SO STIPULATED.
 4    Dated: October 24, 2018                                 Dated: October 24, 2018
 5    WOLFE & WYMAN, LLP                                      THE LAW OFFICES OF MIKE BEEDE,
 6                                                            PLLC

 7
      By: /s/ Colt B. Dodrill                                 By: /s/ Michael Beede
 8
        Colt B. Dodrill, Esq.                                   Michael Beede, Esq.
 9      Nevada Bar No. 9000                                     Nevada Bar No. 13068
         6757 Spencer Street                                    2470 St. Rose Parkway, Suite 307
10       Las Vegas, NV 89119                                    Henderson, NV, 89074
         Attorney for Plaintiff/Counter-Defendant                Attorneys for MAO AND ZHANG LV
11       PNC BANK, NATIONAL ASSOCIATION                          LLC
12

13

14                                                     ORDER
15

16               IT IS SO ORDERED.
17
     DATED: 10/25/2018                                __________________________________
18
                                                      UNITED STATES DISTRICT COURT JUDGE
19

20
     Submitted by:
21
     WOLFE & WYMAN LLP
22

23   /s/ Colt B. Dodrill
     COLT B. DODRILL, ESQ.
24   Nevada Bar No. 9000
     6757 Spencer Street
25   Las Vegas, NV 89119
     Attorney for Plaintiff/Counter-Defendant
26
     PNC BANK, NATIONAL ASSOCIATION
27

28

                                                          3
     3197664.1
